 Case 4:20-cv-00171-WTM-CLR Document 11 Filed 10/15/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


WANDA SIMMONS,


      Plaintiff,

V.                                                 CASE NO. CV420-171


AMERICOLD LOGISTICS LLC,


      Defendant.




                                      ORDER



     Before the Court is the parties' Joint Stipulation of

Voluntary Dismissal with Prejudice. (Doc. 10.) Pursuant to

Federal     Rule     of        Civil    Procedure         41(a) (1)(A)(ii),       a

plaintiff may dismiss an action by filing ^'a stipulation of

dismissal    signed       by    all    parties    who     have    appeared."     As

requested    by    the    parties,      this     action    is DISMISSED        WITH

PREJUDICE.    Each        party       shall    bear     its      own   costs    and

attorneys' fees. The Clerk of Court is DIRECTED to close

this case.


     SO ORDERED this /J               day of October 2020.



                                          WILLIAM T. MOORE, JR.
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
